DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 15/579,189 on March 24, 2021. Please note: Claims 2, 3, 6, 8 and 10-15 have been amended, and claims 1, 4, 5 and 7 have been cancelled. Claims 2, 3, 6 and 8-15 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 8-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (US 20160195977 A1), hereinafter Reynolds, in view of Noguchi, and in further view of Fan.

Regarding Claim 3, Reynolds teaches:
A display device (FIG. 2) comprising: 
a plurality of sensor electrodes (242) configured to sense a proximity or a touch of an object (140) (FIG. 2; paragraph [0046]); 
(244) configured to form a data voltage on each of a plurality of pixels (FIG. 2; paragraph [0047]); 
a sensor-driving circuit (See FIG. 2: the Examiner is interpreting the combination of 220 and 222B as corresponding to this circuit) including a sensor-driving voltage generator (FIG. 2: 220) configured to supply a sensor-driving signal to a first sensor electrode of the plurality of sensor electrodes (one of the sensor electrodes 242) (See paragraph [0045], lines 1-8; See paragraph [0049], lines 20-23; Therefore, by using 222A and 226, 220 supplies the sensor-driving signal); 
a data-driving circuit (224) including a data-driving voltage generator (224B) (See paragraph [0044], lines 7-10) configured to supply a data signal to a first display electrode of the plurality of display electrodes via a data line that is connected to a first pixel (one of the display electrodes 243) (FIG. 2; See paragraph [0047]; paragraph [0055], last six lines; See paragraph [0057], last four lines); and 
a power circuit (202, 226, 230 and the associated connections) including a first ground voltage generator (226) and a second ground voltage generator (202), the first ground voltage generator configured to generate a first ground voltage waveform that is supplied (216) to the data-driving circuit (See paragraph [0048], lines 1-8), and the second ground voltage generator configured to generate a second ground voltage waveform (See paragraph [0038], lines 14-23) that is supplied to the sensor-driving circuit (See FIG. 2: the chassis ground 208 is provided to 220), 
wherein a first side of the sensor-driving voltage generator is directly connected to the second ground voltage generator (See FIG. 2: a first side of 220 is directly connected to the chassis ground 208, which is provided by 202) and a second side of the sensor-driving voltage generator outputs the sensor-driving signal (See paragraph [0045], lines 8-19: a second side of 222B is connected to 242 in order to output the sensor-driving signal), wherein a first side of the data-driving voltage generator is connected to the first ground voltage generator  and a second side of the data-driving voltage generator supplies the data signal (See FIG. 2: a first side of 224B is connected to 226 and a second side thereof supplies the data signal to 244) (See paragraph [0044], lines 7-10);
wherein the first ground voltage generator modulates the first ground voltage waveform while the data signal and the sensor-driving signal are modulated during a stabilization interval (See paragraph [0050]: therefore, since the display and sensing components are all references to the modulating first ground voltage waveform, they are all modulated during a stabilization interval), but not in the transition interval, the first ground voltage (See paragraph [0049], lines 15-20: the first ground voltage waveform, when modulated between -1 V and 1V as a periodic signal, is modulated from a first ground voltage to a second ground voltage that is greater than the first ground voltage, and from the second ground voltage to the first ground voltage during the stabilization interval),
wherein the second ground voltage generator maintains the second ground voltage waveform to be substantially constant during the stabilization interval (See paragraph [0038], lines 14-23: therefore, since VGND is a DC voltage, the second ground voltage generator maintains the second ground voltage waveform to be substantially constant during the stabilization interval).
Reynolds does not explicitly teach:
The plurality of display electrodes configured to form a data voltage on each of a plurality of pixels with the plurality of sensor electrodes, 
the data signal forming a first data voltage on the first pixel between the first display electrode and the first sensor electrode;
wherein a first side of the data-driving voltage generator is directly connected to the first ground voltage generator;
	wherein the data signal includes a transition interval, in which a voltage of the data signal is changed from a first voltage for the first pixel to a second voltage for a second pixel that is connected to the data line, and a stabilization interval, which is to update a display on the first pixel by turning on a transistor that is connected to the first display electrode by a scan signal, and
	wherein the sensor-driving circuit modulates a waveform of the sensor-driving signal while the data signal is modulated during the stabilization interval, but not in the transition interval, the waveform of the sensor-driving signal modulated from a first sensor-driving voltage to a second sensor-driving voltage that is greater than the first sensor-driving voltage while the data signal is modulated from the first voltage to a third voltage that is greater than the first voltage, and the waveform of the sensor- driving signal modulated from the second sensor-driving voltage to the first-sensor driving voltage while the data signal is modulated from the third voltage to the first voltage during the stabilization interval; 

wherein the first data voltage between the first sensor electrode and the first display electrode is substantially constant during the stabilization interval due to the modulation of the data signal and the modulation of the waveform of the sensor- driving signal during the stabilization interval.
However, in the same field of endeavor, display devices (Noguchi, Abstract), Noguchi teaches:
	a plurality of sensor electrodes (FIG. 5: COML) configured to sense a proximity or a touch of an object (See FIG. 6: the object is a finger) (See paragraph [0074], lines 1-20); 
	a plurality of display electrodes (FIG. 6: pixel electrodes 22) configured to form a data voltage on each of a plurality of pixels with the plurality of sensor electrodes (See paragraph [0089]); 
	a sensor-driving circuit (FIG. 4: 14) configured to supply a sensor-driving signal (FIG. 9: Vcom(m-1)) (See paragraph [0074], lines 1-20) to a first sensor electrode of the plurality of sensor electrodes (See FIG. 5: an (m-1)th driving electrode VCOML); and 
	a data-driving circuit (FIG. 4: 13) configured to supply a data signal (See paragraph [0073]; See FIG. 9: Vpix supplied during the pulse of Vscan(n-1)) to a first display electrode of the plurality of display electrodes via a data line (FIG. 7: SGL) that is connected to a first pixel (See paragraph [0083], lines 15-20; Therefore, a first display electrode corresponds to a pixel electrode 22 in a first pixel Pix corresponding to the (n-1)th row of SGL and the (m-1)th column of VCOML (See FIG. 7)), the data signal forming a first data voltage on the first pixel between the first display electrode and the first sensor electrode (See paragraph [0089]; See FIG. 9: a data voltage is formed on the first pixel between the first display electrode and the first sensor electrode according to the signals applied to them: Vpix and Vcom(m-1), respectively), 
(See annotated FIG. 9 below: “1” corresponds to the claimed transition interval), in which a voltage of the data signal is changed from a first voltage for the first pixel to a second voltage for a second pixel (See FIG. 7: a second pixel Pix in the same column connected to the same data line SGL as the first pixel) that is connected to the data line (See annotated FIG. 9 below: during “1” a voltage of the data signal Vpix is changed from a first voltage for the first pixel to a second voltage for a second pixel that is connected to the data line), and a stabilization interval (See annotated FIG. 9 below: “2” corresponds to the claimed stabilization interval), which is to update a display on the first pixel by turning on a transistor (See FIG. 7: Tr) that is connected to the first display electrode by a scan signal (See annotated FIG. 9 below: during “2” a transistor that is connected to the first display electrode is turned on by a scan signal Vscan(n-1); See paragraph [0099]), 
	wherein the sensor-driving circuit modulates a waveform of the sensor-driving signal during the stabilization interval, but not in the transition interval (See annotated FIG. 9 below: a waveform of Vcom(m-1) is modulated during the stabilization interval “2”, but not in the transition interval “1”), the waveform of the sensor-driving signal modulated from a first sensor-driving voltage to a second sensor-driving voltage that is greater than the first sensor-driving voltage, and the waveform of the sensor- driving signal modulated from the second sensor-driving voltage to the first-sensor driving voltage during the stabilization interval (See paragraph [0098], lines 1-10).

    PNG
    media_image1.png
    700
    675
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Reynolds) so the plurality of display electrodes are configured to form a data voltage on each of a plurality of pixels with the sensor electrodes (using the common electrodes as sensor electrodes, as taught by Noguchi) and to perform the claimed functions (implementing the transition interval and stabilization interval, as taught by Noguchi). Implementing the sensor electrodes, as taught by Noguchi, would allow for in-cell touch sensing to be implemented (See Noguchi, paragraph [0068]). Implementing the transition interval and stabilization interval would allow both display operation and touch (See Noguchi, paragraph [0104]). Furthermore, it would have been obvious for the first ground voltage generator to modulate the first ground voltage waveform while the sensor-driving signal is modulated because Reynolds already teaches that the first ground voltage waveform and any other signals referenced to the ground voltage waveform are modulated in the same way (See Reynolds, paragraph [0050]), thus arriving at the first ground voltage generator modulating the first ground voltage waveform while the sensor-driving signal is modulated during the stabilization interval, but not in the transition interval, the first ground voltage waveform modulated from the first ground voltage to the second ground voltage that is greater than the first ground voltage while the sensor-driving signal is modulated from the first sensor-driving voltage to the second sensor-driving voltage, and the first ground voltage waveform modulated from the second ground voltage to the first ground voltage while the sensor-driving signal is modulated from the second sensor-driving voltage to the first sensor-driving voltage during the stabilization interval. Doing so would have maintained the advantage taught by Reynolds of guarding the display electrodes so they do not interfere with capacitive sensing measurements (Se Reynolds, paragraph [0050].
Reynolds in view of Noguchi does not explicitly teach (see elements emphasized in italics):
wherein a first side of the data-driving voltage generator is directly connected to the first ground voltage generator;
	wherein the sensor-driving circuit modulates a waveform of the sensor-driving signal while the data signal is modulated during the stabilization interval, the waveform of the sensor-driving signal modulated from a first sensor-driving voltage to a second sensor-driving voltage that is greater than the first sensor-driving voltage while the data signal is modulated from the first voltage to a third voltage that is greater than the first voltage, and the waveform of the sensor- driving signal modulated from the second sensor-driving voltage to the first-sensor driving voltage while the data signal is modulated from the third voltage to the first voltage during the stabilization interval; 
the first ground voltage waveform modulated from a first ground voltage to a second ground voltage that is greater than the first ground voltage while the data signal is modulated from the first voltage to the third voltage, and the first ground voltage waveform modulated from the second ground voltage to the first ground voltage while the data signal is modulated from the third voltage to the first voltage;

However, in the same field of endeavor, display technology (Fan, paragraph [0001]), Fan teaches:
modulating a waveform of a sensor-driving signal while a data signal (See FIG. 2: Vpix) is modulated during a stabilization interval (See FIG. 2: Vcom is modulated while Vpix is modulated during a stabilization interval from the beginning of Sn to the end of Tn), the waveform of the sensor-driving signal modulated from a first sensor-driving voltage to a second sensor-driving voltage that is greater than the first sensor-driving voltage while the data signal is modulated from a first voltage to a third voltage that is greater than the first voltage, and the waveform of the sensor- driving signal modulated from the second sensor-driving voltage to the first-sensor driving voltage while the data signal is modulated from the third voltage to the first voltage during the stabilization interval (See FIG. 2: Vcom is modulated from a first sensor-driving voltage to a second sensor-driving voltage that is greater than the first sensor-driving voltage while Vpix is modulated from a first voltage to a third voltage that is greater than the first voltage, and Vcom is modulated from the second sensor-driving voltage to the first-sensor driving voltage while Vpix is modulated from the third voltage to the first voltage during the stabilization interval; See paragraph [0045]);
	wherein the first data voltage between a first sensor electrode and a first display electrode is substantially constant during the stabilization interval due to the modulation of the data signal and the modulation of the waveform of the sensor-driving signal during the stabilization interval (See paragraph [0045], lines 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Reynolds in view of Noguchi) by modulating the data signal in the claimed manner (as taught by Fan). Additionally, since Reynolds already teaches that the first ground voltage is modulated in accordance with the modulated sensor- driving signal, this modification would be achieved by modulating the first ground voltage in accordance with the modulated sensor-driving signal (as taught by Reynolds) during the stabilization interval (as taught by Fan). Doing so would maintain voltage difference between the pixel electrodes and the common electrode (See Fan, paragraph [0045]) and prolong the service life of the pixel transistors (See Fan, paragraph [0046], last fifteen lines). Furthermore, it would have been obvious for the first ground voltage generator to modulate the first ground voltage waveform while the data signal is modulated (See Reynolds, paragraph [0050]), thus arriving at the first ground voltage waveform modulated from a first ground voltage to a second ground voltage that is greater than the first ground voltage while the data signal is modulated from the first voltage to the third voltage, and the first ground voltage waveform modulated from the second ground voltage to the first ground voltage while the data signal is modulated from the third voltage to the first voltage. Doing so would have maintained the advantage taught by Reynolds of guarding the display electrodes so they do not interfere with capacitive sensing measurements (Se Reynolds, paragraph [0050].
Reynolds in view of Noguchi, and in further view of Fan as combined above does not explicitly teach (see elements emphasized in italics):
wherein a first side of the data-driving voltage generator is directly connected to the first ground voltage generator.
However, Reynolds teaches with regard to another embodiment:
wherein a first side of the data-driving voltage generator is directly connected to the first ground voltage generator (See FIG. 3: a first side of controllers 250-1 – 250-J are directly connected to 226).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Reynolds in view of Noguchi, and in further view of Fan) so a first side of the data-driving voltage generator is directly connected to the first ground voltage generator (as taught by Reynolds). Doing so would have been an obvious variation that would have allowed the data-driving voltage generator to receive the first ground voltage (See Reynolds, FIG. 3: the same function is achieved as in FIG. 2).

Regarding Claim 2, Reynolds in view of Noguchi, and in further view of Fan teaches all of the elements of the claimed invention, as stated above. Furthermore, Reynolds teaches:
The display device of claim 3, wherein the modulated sensor-driving signal and the modulated data signal have a same phase (See Fan, FIG. 2: the modulated sensor-driving signal Vcom and the modulated data signal Vpix have a same phase).

Claim 6, Reynolds in view of Noguchi, and in further view of Fan teaches all of the elements of the claimed invention, as stated above. Furthermore, Reynolds teaches:
The display device of claim 4, wherein the sensor-driving signal (See paragraph [0049], lines 20-23: modulated reference signal 218 is the sensor-driving signal) and the first ground voltage waveform are modulated (See paragraph [0048], lines 1-4: the rail 211B of the first ground voltage 216 is modulated in accordance with the reference signal 218) with an identical phase (See paragraph [0049], last six lines; The reference signal 218 serves as the sensor-driving signal and the second ground voltage is modulated in accordance with the reference signal 218, therefore they are changed with an identical phase).

Regarding Claim 8, Reynolds in view of Noguchi, and in further view of Fan teaches all of the elements of the claimed invention, as stated above. Furthermore, Reynolds in view of Noguchi, and in further view of Fan teaches:
The display device of claim 3, wherein, during a portion of the stabilization interval, the data-driving circuit (Reynolds, FIG. 2: 250) maintains a voltage level of the data signal constant (See Fan, paragraph [0045], lines 1-8) compared to the first ground voltage (See Reynolds, paragraph [0049], lines 20-23: modulated reference signal 218 is the sensor-driving signal; See Reynolds, paragraph [0048], lines 1-4: the rail 211B of the first ground voltage 216 is modulated in accordance with the reference signal 218; Therefore, a level of the data signal is maintained constant compared to the modulated first ground voltage according to the combination of Reynolds in view of Noguchi, and in further view of Fan).

Regarding Claim 9, Reynolds in view of Noguchi, and in further view of Fan teaches all of the elements of the claimed invention, as stated above. Furthermore, Reynolds:
The display device of claim 3, wherein the sensor-driving circuit (FIG. 2: 222) senses the sensor electrode (242) through a differential scheme (See paragraph [0066]).

Regarding Claim 10, Reynolds teaches:
An apparatus (200) for driving a panel (240) including a plurality of sensor electrodes (242) and a plurality of display electrodes (244) linked with the sensor electrodes (FIG. 2) (See FIG. 3: source drivers 252 provide a data voltage to display electrodes 244 and are also a link with the sensor electrodes 242), the apparatus comprising:
a sensor-driving circuit (See FIG. 2: the Examiner is interpreting the combination of 220 and 222B as corresponding to this circuit) including a sensor-driving voltage generator (FIG. 2: 220) configured to supply a sensor-driving signal to a first sensor electrode (one of the sensor electrodes 242) (See paragraph [0045], lines 1-8; See paragraph [0049], lines 20-23; Therefore, by using 222A and 226, 220 supplies the sensor-driving signal); 
a data-driving circuit (224) including a data-driving voltage generator (224B) (See paragraph [0044], lines 7-10) configured to generate a first data signal based on the second ground voltage and the second supply voltage (See paragraph [0075], lines 1-9: a first data signal generated by 252 is in the modulated power domain 410, which includes the second ground voltage and the second supply voltage) and to supply the data signal to a first display electrode via a data line that is connected to a first pixel (FIG. 2; paragraph [0055], last six lines; paragraph [0057], last four lines); 
a power circuit (202, 226, 230 and the associated connections) including a first ground voltage generator (226) and a second ground voltage generator (202), the first ground voltage generator configured to generate a first ground voltage waveform that is supplied (216) to the data-driving circuit (See paragraph [0048], lines 1-8) and linked to a first supply voltage (See FIG. 2: 226 linked to Vdd), and the second ground voltage generator configured to generate a second ground voltage waveform (See paragraph [0038], lines 14-23) that is supplied to the sensor-driving circuit (See FIG. 2: the chassis ground 208 is provided to 220) and is linked to a second supply voltage (See FIG. 2: 202 is linked to 208), 
wherein a first side of the sensor-driving voltage generator is directly connected to the second ground voltage generator (See FIG. 2: a first side of 220 is directly connected to the chassis ground 208, which is provided by 202) and a second side of the sensor-driving voltage generator outputs the sensor-driving signal (See paragraph [0045], lines 8-19: a second side of 222B is connected to 242 in order to output the sensor-driving signal), wherein a first side of the data-driving voltage generator is connected to the first ground voltage generator  and a second side of the data-driving voltage generator supplies the data signal (See FIG. 2: a first side of 224B is connected to 226 and a second side thereof supplies the data signal to 244) (See paragraph [0044], lines 7-10);
(220) configured to generate a first timing signal (embedded clock signal) based on the first ground voltage waveform and the first supply voltage (See FIG. 2: 220 receives 208 and VDD; See paragraph [0041], lines 17-21: because 310 is kept in an unmodulated voltage domain, a first time signal is based on the unmodulated ground and voltage supply) and supply the first timing signal to the data-driving circuit (See paragraph [0057], lines 1-6: embedded clock signal), 
the data-driving circuit includes an interface circuit (See paragraph [0074], lines 13-15: level-shifting circuitry and FIG. 4B: 425 and 252. The Examiner is interpreting the combination of these components included in 250 as being an interface circuit) configured to convert the first timing signal linked with the first ground voltage waveform into a second timing signal linked with the second ground voltage waveform (See paragraph [0074], lines 10-15: the interface circuit of 250 converts the first timing signal linked with the first ground voltage (in the unmodulated power domain 405) into a second timing signal linked with the second ground voltage (in the modulated power domain 410). In other words, the second timing signal is a modulated version of the first timing signal);
wherein the second ground voltage is modulated in accordance with the modulated sensor- driving signal (See paragraph [0049], lines 20-23: modulated reference signal 218 is the sensor-driving signal; See paragraph [0048], lines 1-4: the rail 211B of the second ground voltage 216 is modulated in accordance with the reference signal 218);
wherein the first ground voltage generator modulates the first ground voltage waveform while the data signal and the sensor-driving signal are modulated during a stabilization interval (See paragraph [0050]: therefore, since the display and sensing components are all references to the modulating first ground voltage waveform, they are all modulated during a stabilization interval), but not in the transition interval, the first ground voltage waveform modulated from a first ground voltage to a second ground voltage that is greater than the first ground voltage, and the first ground voltage waveform modulated from the second ground voltage to the first ground voltage during the stabilization interval (See paragraph [0049], lines 15-20: the first ground voltage waveform, when modulated between -1 V and 1V as a periodic signal, is modulated from a first ground voltage to a second ground voltage that is greater than the first ground voltage, and from the second ground voltage to the first ground voltage during the stabilization interval),
(See paragraph [0038], lines 14-23: therefore, since VGND is a DC voltage, the second ground voltage generator maintains the second ground voltage waveform to be substantially constant during the stabilization interval).
Reynolds does not explicitly teach:
The plurality of display electrodes configured to form a data voltage on each of a plurality of pixels with the plurality of sensor electrodes, 
the data signal forming a first data voltage on the first pixel between the first display electrode and the first sensor electrode;
wherein a first side of the data-driving voltage generator is directly connected to the first ground voltage generator;
	wherein the data signal includes a transition interval, in which a voltage of the data signal is changed from a first voltage for the first pixel to a second voltage for a second pixel that is connected to the data line, and a stabilization interval, which is to update a display on the first pixel by turning on a transistor that is connected to the first display electrode by a scan signal, and
	wherein the sensor-driving circuit modulates a waveform of the sensor-driving signal while the data signal is modulated during the stabilization interval, but not in the transition interval, the waveform of the sensor-driving signal modulated from a first sensor-driving voltage to a second sensor-driving voltage that is greater than the first sensor-driving voltage while the data signal is modulated from the first voltage to a third voltage that is greater than the first voltage, and the waveform of the sensor- driving signal modulated from the second sensor-driving voltage to the first-sensor driving voltage while the data signal is modulated from the third voltage to the first voltage during the stabilization interval; 
wherein the first ground voltage generator modulates the first ground voltage waveform while the data signal and the sensor-driving signal are modulated during the stabilization interval, but not in the transition interval, the first ground voltage waveform modulated from a first ground voltage to a second ground voltage that is greater than the first ground voltage while the data signal is modulated from the first voltage to the third voltage and while the sensor-driving signal is modulated from the first sensor-driving voltage to the second sensor-driving voltage, and the first ground voltage waveform modulated from the second ground voltage to the first ground voltage while the 
wherein the first data voltage between the first sensor electrode and the first display electrode is substantially constant during the stabilization interval due to the modulation of the data signal and the modulation of the waveform of the sensor- driving signal during the stabilization interval.
However, in the same field of endeavor, display devices (Noguchi, Abstract), Noguchi teaches:
	a plurality of sensor electrodes (FIG. 5: COML) configured to sense a proximity or a touch of an object (See FIG. 6: the object is a finger) (See paragraph [0074], lines 1-20); 
	a plurality of display electrodes (FIG. 6: pixel electrodes 22) configured to form a data voltage on each of a plurality of pixels with the plurality of sensor electrodes (See paragraph [0089]); 
	a sensor-driving circuit (FIG. 4: 14) configured to supply a sensor-driving signal (FIG. 9: Vcom(m-1)) (See paragraph [0074], lines 1-20) to a first sensor electrode of the plurality of sensor electrodes (See FIG. 5: an (m-1)th driving electrode VCOML); and 
	a data-driving circuit (FIG. 4: 13) configured to supply a data signal (See paragraph [0073]; See FIG. 9: Vpix supplied during the pulse of Vscan(n-1)) to a first display electrode of the plurality of display electrodes via a data line (FIG. 7: SGL) that is connected to a first pixel (See paragraph [0083], lines 15-20; Therefore, a first display electrode corresponds to a pixel electrode 22 in a first pixel Pix corresponding to the (n-1)th row of SGL and the (m-1)th column of VCOML (See FIG. 7)), the data signal forming a first data voltage on the first pixel between the first display electrode and the first sensor electrode (See paragraph [0089]; See FIG. 9: a data voltage is formed on the first pixel between the first display electrode and the first sensor electrode according to the signals applied to them: Vpix and Vcom(m-1), respectively), 
	wherein the data signal includes a transition interval (See annotated FIG. 9 below: “1” corresponds to the claimed transition interval), in which a voltage of the data signal is changed from a first voltage for the first pixel to a second voltage for a second pixel (See FIG. 7: a second pixel Pix in the same column connected to the same data line SGL as the first pixel) that is connected to the data line (See annotated FIG. 9 below: during “1” a voltage of the data signal Vpix is changed from a first voltage for the first pixel to a second voltage for a second pixel that is connected to the data line), and a stabilization interval (See annotated FIG. 9 below: “2” corresponds to the claimed stabilization interval), which is to update a display on the first pixel by turning on a (See FIG. 7: Tr) that is connected to the first display electrode by a scan signal (See annotated FIG. 9 below: during “2” a transistor that is connected to the first display electrode is turned on by a scan signal Vscan(n-1); See paragraph [0099]), 
	wherein the sensor-driving circuit modulates a waveform of the sensor-driving signal during the stabilization interval, but not in the transition interval (See annotated FIG. 9 below: a waveform of Vcom(m-1) is modulated during the stabilization interval “2”, but not in the transition interval “1”), the waveform of the sensor-driving signal modulated from a first sensor-driving voltage to a second sensor-driving voltage that is greater than the first sensor-driving voltage, and the waveform of the sensor- driving signal modulated from the second sensor-driving voltage to the first-sensor driving voltage during the stabilization interval (See paragraph [0098], lines 1-10).

    PNG
    media_image1.png
    700
    675
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Reynolds) so the plurality of display electrodes are configured to form a data voltage on each of a plurality of pixels with the sensor electrodes (using the common electrodes as sensor electrodes, as taught by Noguchi) and to perform the claimed functions (implementing the transition interval and stabilization interval, as taught by Noguchi). Implementing the sensor electrodes, as taught by Noguchi, would allow for in-cell touch sensing to be implemented (See Noguchi, paragraph [0068]). Implementing the transition interval and stabilization interval would allow both display operation and touch (See Noguchi, paragraph [0104]). Furthermore, it would have been obvious for the first ground voltage generator to modulate the first ground voltage waveform while the sensor-driving signal is modulated because Reynolds already teaches that the first ground voltage waveform and any other signals referenced to the ground voltage waveform are modulated in the same way (See Reynolds, paragraph [0050]), thus arriving at the first ground voltage generator modulating the first ground voltage waveform while the sensor-driving signal is modulated during the stabilization interval, but not in the transition interval, the first ground voltage waveform modulated from the first ground voltage to the second ground voltage that is greater than the first ground voltage while the sensor-driving signal is modulated from the first sensor-driving voltage to the second sensor-driving voltage, and the first ground voltage waveform modulated from the second ground voltage to the first ground voltage while the sensor-driving signal is modulated from the second sensor-driving voltage to the first sensor-driving voltage during the stabilization interval. Doing so would have maintained the advantage taught by Reynolds of guarding the display electrodes so they do not interfere with capacitive sensing measurements (Se Reynolds, paragraph [0050].
Reynolds in view of Noguchi does not explicitly teach (see elements emphasized in italics):
wherein a first side of the data-driving voltage generator is directly connected to the first ground voltage generator;
	wherein the sensor-driving circuit modulates a waveform of the sensor-driving signal while the data signal is modulated during the stabilization interval, the waveform of the sensor-driving signal modulated from a first sensor-driving voltage to a second sensor-driving voltage that is greater than the first sensor-driving voltage while the data signal is modulated from the first voltage to a third voltage that is greater than the first voltage, and the waveform of the sensor- driving signal modulated from the second sensor-driving voltage to the first-sensor driving voltage while the data signal is modulated from the third voltage to the first voltage during the stabilization interval; 
the first ground voltage waveform modulated from a first ground voltage to a second ground voltage that is greater than the first ground voltage while the data signal is modulated from the first voltage to the third voltage, and the first ground voltage waveform modulated from the second ground voltage to the first ground voltage while the data signal is modulated from the third voltage to the first voltage;

However, in the same field of endeavor, display technology (Fan, paragraph [0001]), Fan teaches:
modulating a waveform of a sensor-driving signal while a data signal (See FIG. 2: Vpix) is modulated during a stabilization interval (See FIG. 2: Vcom is modulated while Vpix is modulated during a stabilization interval from the beginning of Sn to the end of Tn), the waveform of the sensor-driving signal modulated from a first sensor-driving voltage to a second sensor-driving voltage that is greater than the first sensor-driving voltage while the data signal is modulated from a first voltage to a third voltage that is greater than the first voltage, and the waveform of the sensor- driving signal modulated from the second sensor-driving voltage to the first-sensor driving voltage while the data signal is modulated from the third voltage to the first voltage during the stabilization interval (See FIG. 2: Vcom is modulated from a first sensor-driving voltage to a second sensor-driving voltage that is greater than the first sensor-driving voltage while Vpix is modulated from a first voltage to a third voltage that is greater than the first voltage, and Vcom is modulated from the second sensor-driving voltage to the first-sensor driving voltage while Vpix is modulated from the third voltage to the first voltage during the stabilization interval; See paragraph [0045]);
	wherein the first data voltage between a first sensor electrode and a first display electrode is substantially constant during the stabilization interval due to the modulation of the data signal and the modulation of the waveform of the sensor-driving signal during the stabilization interval (See paragraph [0045], lines 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Reynolds in view of Noguchi) by modulating the data signal in the claimed manner (as taught by Fan). Additionally, since Reynolds already teaches that the first ground voltage is modulated in accordance with the modulated sensor- driving signal, this modification would be achieved by modulating the first ground voltage in accordance with the modulated sensor-driving signal (as taught by Reynolds) during the stabilization interval (as taught by Fan). Doing so would maintain voltage difference between the pixel electrodes and the common electrode (See Fan, paragraph [0045]) and prolong the service life of the pixel transistors (See Fan, paragraph [0046], last fifteen lines). Furthermore, it would have been obvious for the first ground voltage generator to modulate the first ground voltage waveform while the data signal is modulated (See Reynolds, paragraph [0050]), thus arriving at the first ground voltage waveform modulated from a first ground voltage to a second ground voltage that is greater than the first ground voltage while the data signal is modulated from the first voltage to the third voltage, and the first ground voltage waveform modulated from the second ground voltage to the first ground voltage while the data signal is modulated from the third voltage to the first voltage. Doing so would have maintained the advantage taught by Reynolds of guarding the display electrodes so they do not interfere with capacitive sensing measurements (Se Reynolds, paragraph [0050].
Reynolds in view of Noguchi, and in further view of Fan as combined above does not explicitly teach (see elements emphasized in italics):
wherein a first side of the data-driving voltage generator is directly connected to the first ground voltage generator.
However, Reynolds teaches with regard to another embodiment:
wherein a first side of the data-driving voltage generator is directly connected to the first ground voltage generator (See FIG. 3: a first side of controllers 250-1 – 250-J are directly connected to 226).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Reynolds in view of Noguchi, and in further view of Fan) so a first side of the data-driving voltage generator is directly connected to the first ground voltage generator (as taught by Reynolds). Doing so would have been an obvious variation that would have allowed the data-driving voltage generator to receive the first ground voltage (See Reynolds, FIG. 3: the same function is achieved as in FIG. 2).

Regarding Claim 11, Reynolds in view of Cho teaches all of the elements of the claimed invention, as stated above. Furthermore, Reynolds teaches:
The apparatus of claim 10, wherein the interface circuit includes a data-timing block (425) connected to the first ground voltage waveform (425 is connected to the timing controller 220, as shown in FIG. 4B, and the timing controller 220 is connected to 208, as shown in FIG. 2. Therefore, 425 is indirectly connected to the first ground voltage) and a data-driving block (252) connected to the second ground voltage waveform (See FIG. 3: 252 is connected to 218), and 
the first timing signal is supplied to the data- timing block (See paragraph [0074], lines 10-13) and the second timing signal is generated by the data-driving block in accordance with the first timing signal (See paragraph [0075], lines 1-9).

Regarding Claim 12, Reynolds in view of Noguchi, and in further view of Fan teaches all of the elements of the claimed invention, as stated above. Furthermore, Reynolds teaches:
The apparatus of claim 10, wherein the sensor-driving circuit (222) receives the second ground voltage waveform (See FIG. 2: 222A receives 208), receives a third timing signal (embedded clock signal) linked with the second ground voltage waveform (See paragraph [0041], lines 17-21: because 310 is kept in an unmodulated voltage domain, a third timing signal is linked with the unmodulated ground) from the timing control circuit, and generates the sensor-driving signal according to the third timing signal (See paragraph [0057], lines 1-8: the embedded clock signal is also used to control the timing for operating capacitive sensing circuitry. Therefore, the third timing signal determines the timing of the sensor-driving signal).

Regarding Claim 14, Reynolds in view of Noguchi, and in further view of Fan teaches all of the elements of the claimed invention, as stated above. Furthermore, Reynolds teaches:
The apparatus of claim 10, wherein the timing control circuit transmits a third timing signal (embedded clock signal) to the sensor-driving circuit (See paragraph [0057], lines 1-8: the embedded clock signal is also used to control the timing for operating capacitive sensing circuitry. Therefore, the third timing signal determines the timing of the sensor-driving signal) and a fourth timing signal (217) to the power circuit (See paragraph [0042], lines 5-8), 
the sensor-driving circuit generates the sensor- driving signal according to the third timing signal (See paragraph [0057], lines 1-8: the embedded clock signal is also used to control the timing for operating capacitive sensing circuitry. Therefore, the third timing signal determines the timing of the sensor-driving signal), and 
(See paragraph [0048], lines 15-18).

Regarding Claim 15, Reynolds in view of Noguchi, and in further view of Fan teaches all of the elements of the claimed invention, as stated above. Furthermore, Reynolds teaches:
The apparatus of claim 14, wherein the power circuit (FIG. 2: 202, 226, 230 and the associated connections) generates a gate high voltage and a gate low voltage (See paragraph [0038], last five lines) linked with the second ground voltage waveform (See FIG. 2: 230 is linked with 216) and supplies the generated gate high voltage and gate low voltage to a gate-driving circuit (335) (See paragraph [0055], lines 13-15), and 
the gate-driving circuit receives a fifth timing signal (See paragraph [0065], lines 15-16) linked with the first ground voltage waveform from the timing control circuit (See paragraph [0041], lines 17-21: because 310 is kept in an unmodulated voltage domain, a fifth timing signal is linked with the unmodulated ground) and converts the fourth timing signal into a signal at a level of the second ground voltage waveform through the interface circuit (See paragraph [0074], lines 10-15: the interface circuit of 250 converts a fourth timing signal (in the unmodulated power domain 405) into a signal at a level of the second ground voltage (in the modulated power domain 410).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds in view of Noguchi, and in further view of Fan as applied to claim 10 above, and further in view of Nakayama (US 20090057808 A1).

Regarding Claim 13, Reynolds in view of Noguchi, and in further view of Fan teaches all of the elements of the claimed invention, as stated above. Furthermore, Reynolds teaches:
The apparatus of claim 10, wherein the sensor-driving circuit (222) and the data-driving circuit (250) are included in an integrated circuit (See paragraph [0030], lines 4-6; See FIG. 2: 222 and 250 are included in 110; See paragraph [0053], lines 1-5), and 
the integrated circuit includes two ground wirings including a first ground wiring and a second ground wiring, which are separated from each other (See FIG. 2, showing ground wirings in 110-1, which are separated from each other), and the first ground wiring is connected to the first ground voltage waveform and the second (See FIG. 2, a first ground wiring is connected to 208, which is separated by 210 and 212 from a second ground wiring 211B connected to 216).
Reynolds in view of Noguchi, and in further view of Fan does not explicitly teach (emphasis added in italics):
the integrated circuit includes two ground patterns including a first ground pattern and a second ground pattern, which are separated from each other, and the first ground pattern is connected to the first ground voltage waveform and the second ground pattern is connected to the second ground voltage waveform.
However, in the same field of endeavor, devices with display drivers (Nakayama, paragraph [0043]), Nakayama teaches:
An integrated circuit (FIG. 4A: 12) includes two ground patterns including a first ground pattern and a second ground pattern (left side ground wiring pattern and right side ground wiring pattern), which are separated from each other, and the first ground pattern (left side ground wiring pattern) and the second ground pattern (right side ground wiring pattern) (See paragraph [0078], lines 1-5 and 11-15; See FIG. 4A).
Reynolds in view of Noguchi, and in further view of Fan contained a device which differed from the claimed device by the substitution of the integrated circuit including ground wirings, instead of ground patterns. Nakayama teaches the substituted element of an integrated circuit including the claimed ground patterns. Their functions were known in the art to provide ground voltages. The ground wirings taught by Reynolds in view of Noguchi, and in further view of Fan could have been substituted with the ground patterns taught by Nakayama and the results would have been predictable and resulted in using ground patterns in the integrated circuit to connect to the first and second ground voltages.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive and moot on the grounds of new rejections.
	Applicant argues (Remarks, pages 11-15) that Reynolds does not teach the amended limitation of “wherein a first side of the sensor-driving voltage generator is directly connected to the second ground voltage generator and a 
	Applicant argues (Remarks, pages 15-17) that Reynolds does not teach the amended limitations directed to the modulation by the first ground voltage generator. This argument is not convincing because it is attacking references individually where the rejections are based on combinations of references (See MPEP 2145 – IV). Specifically, Reynolds is not relied upon alone to teach this limitation. Rather, Reynolds teaches: wherein the first ground voltage generator modulates the first ground voltage waveform while the data signal and the sensor-driving signal are modulated during a stabilization interval (See paragraph [0050]: therefore, since the display and sensing components are all references to the modulating first ground voltage waveform, they are all modulated during a stabilization interval), but not in the transition interval, the first ground voltage waveform modulated from a first ground voltage to a second ground voltage that is greater than the first ground voltage, and the first ground voltage waveform modulated from the second ground voltage to the first ground voltage during the stabilization interval (See paragraph [0049], lines 15-20: the first ground voltage waveform, when modulated between -1 V and 1V as a periodic signal, is modulated from a first ground voltage to a second ground voltage that is greater than the first ground voltage, and from the second ground voltage to the first ground voltage during the stabilization interval). Furthermore, Noguchi and Fan are relied upon to teach modulating the data signal and the sensor-driving signal in the claimed manner such that it would have been obvious to modulate the first ground voltage waveform in the same manner because Reynolds already teaches that the first ground voltage waveform and any other signals referenced to the ground voltage waveform are modulated in the same way (See Reynolds, paragraph [0050]). Therefore, the Examiner respectfully submits that Reynolds in view of Noguchi, and in further view of Fan teaches all of the limitations of the independent claims.

For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	CHEN; Qiliang (US-20120162133-A1): pertinent to applicant's disclosure for its teaching of modulated signals in a touch display device (See FIG. 6).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN X CASAREZ/Examiner, Art Unit 2692